DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-9 are presented for examination.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/19 and 5/29/20 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Objections
4.	Claim 9 objected to because of the following informalities:  claim 9 is depended on claim 15 (not existing).  For examination purpose, claim 9 is depended on claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
addition of the matched uncertainty signal and a measured or estimated actuator state, and subtraction of the first feedback signal" in lines 8-10; claim 2 recites the limitations “an unmatched input signal for the state modelling device by subtraction of the second feedback signal from the unmatched uncertainty signal” in lines 6-8; and claim 6 recites the limitations “the first combination device generates the matched input signal by subtracting the first feedback signal from a sum of the measured or estimated actuator state and the matched uncertainty signal” in lines 24-26, “the second combination device generates the unmatched input signal by subtracting the second feedback signal from the unmatched uncertainty signal” in lines 31-33.
It is unclear how a feedback signal can be subtracted/added, only signal value/variable can be subtracted/added.
 Claims 2-5 and 7-9 are rejected because they incorporate the deficiencies of claims 1 and 6 respectively.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,539933. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-9 and merely define an obvious variation of the invention claimed in the US Patent No. 10,539933.
	After analyzing the language of the claims, initially it should be noted that the Patent No. 10,539933, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1 and 6 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claims 1 and 6 of the instant application. Claims 1 and 6 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
9.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10,539,933
Instant Application (16/708733)
1.  A predictor device for a control device for controlling an actuating variable of a plant comprising an actuator controlled by the actuating variable, the plant having a state with at least one controlled variable 
detectable by a sensor, the control device comprising an adaptation device configured to generate a matched uncertainty signal and an unmatched 

having a matched input, an unmatched input, and an output for an estimated 
state comprising at least one estimated variable;  a converter modelling device 
having an input coupled to the output of the state modelling device, wherein the converter modelling device generates as an output an estimate of an actuator state of the actuator;  a first feedback device having an input coupled to the output of the state modelling device and to the input of the converter modelling device, and the first feedback device further comprising an output for a first feedback signal generated from a first estimated variable that is output by the state modelling device;  a second feedback device having an input coupled to the output of the state modelling device and to the input of the converter modelling device, and the second feedback device further comprising an output for a second feedback signal generated from a second 
estimated variable that is output by the state modelling device;  a first 
combination device having a first input coupled to the output of the first 
feedback device, a second input to receive a measured or estimated actuator 
state, a third input to receive the matched uncertainty signal from the adaptation device, and an output coupled to the matched input of the state modelling device, wherein the first combination device generates a matched input signal by subtracting the first feedback signal from a sum of the measured or estimated actuator state and the matched uncertainty signal, and wherein the matched input signal generated by the first combination device is supplied to the matched input of the state modelling 



detectable by a sensor, the control device comprising an adaptation device 
configured to generate a matched uncertainty signal and an unmatched 
uncertainty signal, and the control device further comprising an L1-adaptive 
control apparatus, the predictor device comprising: a state modelling device 
having a matched input, an unmatched input, and an output for an estimated 
state comprising at least one estimated variable;  a converter modelling device 
having an input coupled to the output of the state modelling device, wherein 
the converter modelling device generates as an output an estimate of an actuator state of the actuator;  a first feedback device having an input coupled to the output of the state modelling device and to the input of the converter modelling 
modelling device, wherein the first combination device generates a matched 
input signal by subtracting the first feedback signal from a sum of the 
measured or estimated actuator state and the matched uncertainty signal, and 
wherein the matched input signal generated by the first combination device is supplied to the matched input of the state modelling device;  and a second 
combination device having a first input coupled to the output of the second 
feedback device, a second input to receive the unmatched uncertainty signal 
from the adaptation device, and an output coupled to the unmatched input of the 
state modelling device, wherein the second combination device generates an 
unmatched input signal by subtracting the second feedback signal from the unmatched uncertainty signal, and wherein the unmatched input signal generated by the second combination device is supplied to the unmatched input of the state modelling device; wherein the 

uncertainty signal, and the control device further comprising an L1-adaptive 
control apparatus, the control method comprising the steps of: generating an 
estimated state comprising at least one estimated variable, using a state modelling device having a matched input, an unmatched input, and an output for 
the estimated state;  generating, by a converter modelling device having an 
input coupled to the output of the state modelling device, an estimate of an 
actuator state of the actuator;  generating a first feedback signal, by a first feedback device having an input coupled to the .


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (Cao) US publication no. 2011/01965141.
As per claim 1, Cao teaches an L1-adaptive control method using an L1-adaptive control apparatus, an adaptation device that generates a matched uncertainty signal and an unmatched uncertainty signal and a predictor device having a state modelling 2 [element 54, figures 1, 2; element 74, figure 5B; para 49; Adaptive Laws generating η1 = matched and η2 = Unmatched], the method comprising the steps of: 
feeding back an output signal of the state modelling device into a first feedback device [Figure 1 and 2 Element 52 (State predictor), State predictor outputs an estimated state to a combination device that subtracts the measured and estimated states in a feedback loop, para 11, 27]; 
transforming, by the first feedback device, the output signal into a first feedback signal [Figure 5A Element 72 Adds the matched uncertainty signal with the output control signal; para 47, 48]; and 
generating, by a first combination device, a matched input signal for the state modelling device by addition of the matched uncertainty signal and a measured or estimated actuator state, and subtraction of the first feedback signal [Figure 5A/6A Element 72/82, para 47, Supplying a matched signal to a matched input (Bm) based on the matched uncertainty signal η1].
Cao discloses:
[0011] In yet another aspect of the invention, an adaptive control system is provided that comprises a processor operable to execute a control law residing in a memory, the control law including a bandwidth-limited filter configuration, the control law configured to generate a control signal u.sub.c as an output of the bandwidth-limited filter configuration.  A state predictor is configured to generate a prediction of a nonlinear multi-input multi-output system state [circumflex over (x)], such that when the system state [circumflex over (x)] is subtracted from an actual system state x, an error signal is produced that, together with the actual system state x and the control signal u.sub.c, drives an adaptation process.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	As per claim 3, Cao teaches of estimating, by a converter modelling device, an actuator state, wherein an output signal forming an estimate of the actuator state is generated from an actuating variable [Figure 5a and 7a, Actuator Model receives the command and converts it to output estimate, para 48]. 

	As per claim 5, Cao teaches that the first feedback device comprises a multiplication device [para 8, 9]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao) US publication no. 2011/0196514 in view of Nguyen et al. (Nguyen) US patent no. US92964743.
	As per claim 2, Cao teaches of feeding back the output signal of the state modelling device into a second feedback device [Figure 5A/6A Element 72/82; para 47, Receiving η2 at unmatched input (Bum) of the state predictor]; 
um) of the state predictor].
 But does not explicitly teaches of generating, by a second combination device, an unmatched input signal for the state modelling device by subtraction of the second feedback signal from the unmatched uncertainty signal [Figure 2 combination device combining three signals including subtracting the uncertainty signal, Col. 8, Line 34-61, col. 11, lines 34-67].
Cao and Nguyen are analogous art because they have similar endeavors in adaptive control in aircraft control systems. At the time of filing it would have been obvious to one of ordinary skill in the art to have accounted for the matched uncertainty in the first comparison. The rationale for doing so would have been “to remain stable in the presence of unstructured uncertainty and or unmodeled dynamics” (Nguyen, Column 7 Line 64-65). 
14. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Masses et al., US publication no. 2012/0101706, teaches a monitoring method for monitoring a servo-control loop of an actuator system for actuating variable-geometry components of a turbojet, said method comprising: an estimation step of estimating a plurality of monitoring parameters from operating data of the servo-control loop; an evaluation step of evaluating a plurality of indicators from the monitoring parameters; an evaluation step for evaluating at least one signature matrix, each signature matrix being representative of the values of at least some of the indicators; and a detection and location step of detecting and locating a degradation affecting the servo-control loop as a function of said at least one signature matrix [para 11-15]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

Apr. 2, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cao is cited by applicant.
        2 “Referring to FIG. 5B, the adaptive laws 74 for [circumflex over (,eta.)].sub.1 (t) and [circumflex over (.eta.)].sub.2(t) are defined as...”(Cao, para 49)
        3 Nguyen is cited by applicant.